DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-3, 5, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al (US 20170157396), cited previously, in view of Chan et al. (US 20140277271) .
Regarding claim 1, Dixon discloses A control system for a movement reconstruction and/or restoration system for a patient (Fig. 5), at least one stimulation system configured and arranged to provide stimulation for movement reconstruction and/or restoration to the patient (Fig. 5, section 0055, CL-FES unit comprises a stimulator and microcontroller); a prediction module 510 configured and arranged to 
However Dixon does not disclose comprising at least one sensor or sensor network configured to sample signals describing body motion at a sampling rate of at least 50Hz. Chan discloses at least one sensor or sensor network 110 configured to sample signals describing body motion at a sampling rate of at least 50Hz (Section 0037, the sampling frequency of the sensing part is adjustable. In another embodiment, 
Concerning claim 2, Dixon in view of Chan, specifically Chan discloses characterized in that the sampling rate is at least 75Hz (Section 0037, the sampling frequency of the sensing part is adjustable. In another embodiment, the sampling frequency of the sensing part is 50 Hz about 1,000 Hz. For example, the sampling frequency of the sensing part may be 100 Hz or 500 Hz).
With respect to claim 3, Dixon discloses wherein the control system is configured to allow an overall latency budget, the latency budget being distributed to one or more subsystems of the control system (section 0082, If electromechanical delay is taken into account, the relation may be written as: F.sub.T(t−t.sub.τ)=η(q(t),{dot over (q)}(t))V(t−t.sub.τ) to capture the latency present between the application of stimulation and production of force).
Regarding claim 5, Dixon discloses the subsystems include at least one of that at least one sensor or sensor network, a controller, a pulse generator, a programmer, a communication module (COM), a telemetry module (TEL) (Fig. 5).

Concerning claim 14, Dixon discloses the control system comprises a latency budget monitoring and/or management system, which is configured and arranged to monitor and manage the overall latency of the control system by monitoring and/or managing latency of subsystems of the control system (section 0198, he controller was implemented on a personal computer running real-time control software (QUARC, MATLAB/Simulink, Windows 7) at a sampling rate of 500 Hz).
With respect to claim 15, Dixon discloses the control system is a closed-loop system 510 (Fig. 5).
Regarding claim 16, Dixon discloses the control system has a pre-warning module, which is configured and arranged to provide a pre-warning signal indicative of providing an upcoming stimulation event.
Regarding claim 17, Dixon discloses responsive to detecting motion at least one sensor or sensor network configured to detect an indication of movement at a region of a patient; sampling data from the at least one sensor or sensor network at a sampling module at a threshold sampling rate; predicting a motion at the region of the patient by a 
Concerning claim 18, Dixon discloses detecting motion the at least one sensor  or sensor network sensor includes receiving three-dimensional accelerations, angular velocities, and orientations from an inertial measurement unit and wherein the inertial measurement unit includes an accelerometer and a gyroscope (section 0043, the hybrid orthotic device comprises one or more sensors. In certain cases, at least one of the sensors may be an electrogoniometer. Generally, an electrogoniometer refers to an instrument for measuring angles. In some cases, the electrogoniometer may be attached to the hybrid orthotic device so as to measure the angle between a first body part of a person and a second body part of a person, coupled at a joint, and to which the hybrid orthotic device may be attached. In certain embodiments, at least one of the sensors may be a pressure sensor. In some such embodiments, the pressure sensor may, for example, measure pressure applied by a body part (e.g., a foot) on a surface 
With respect to claim 19, Dixon does not explicitly disclose sampling data at the at least one sensor or sensor network includes obtaining data from at least one sensor or sensor network at a minimum rate of 50 Hz. Chan discloses at least one sensor or sensor network 110 configured to sample signals describing body motion at a sampling rate of at least 50Hz (Section 0037, the sampling frequency of the sensing part is adjustable. In another embodiment, the sampling frequency of the sensing part is 50 Hz about 1,000 Hz. For example, the sampling frequency of the sensing part may be 100 Hz or 500 Hz). This allows for precise detection of motion of the body part the sensor is attached to. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Dixon by adding at least one sensor or sensor network configured to sample signals describing body motion at a sampling rate of at least 50Hz as taught by Chan in order to facilitate precise detection of motion of the body part the sensor is attached.
Regarding claim 20, Dixon discloses stimulating movement via the stimulation system includes electrically stimulating neurons by at least one of a central nervous system (CNS) stimulation system and a peripheral nervous system (PNS) stimulation system (Section 0149, t has been demonstrated that assisted cycling, where the rider pedals with external assistance at a rate greater than the preferred voluntary rate, yields greater improvements in motor and central nervous system function in people with PD when compared to voluntary cycling, and it has been suggested that the mechanism for .
Claim Objections
Claims 4, 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792